Citation Nr: 1243562	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  10-35 872	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a low back injury.

2.  Entitlement to service connection for an acquired mental disorder, to include schizoaffective disorder, bipolar type, with depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  A January 2010 rating decision denied reopening of the low back claim, and an April 2010 rating decision denied the claim for service connection for a mental disorder.

In December 2011, the Veteran appeared before the undersigned at a hearing at the RO (Travel Board hearing).  A hearing transcript is in the claims file and has been reviewed.

The Veteran's claim for service connection for a low back disability was denied in unappealed rating decisions issued in June 2003 and March 2008.  Ordinarily new and material evidence would be required to reopen the claims.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a)-(b) (2012).  

In December 2009; however, the RO received additional service personnel records that are relevant to the claim and that were in existence at the time of the prior decisions.  VA has adopted a regulation providing that when such records are received, the prior decisions will be reconsidered without the requirement for new and material evidence.  38 C.F.R. § 3.156(c) (2012).  The claim for service connection for a low back disability is; therefore, being considered on a de novo basis without the requirement for new and material evidence.

The issue of entitlement to service connection for an acquired mental disorder, to include schizoaffective disorder, bipolar type, with depression, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are no pertinent records there that are not also in the paper claims file.  Nonetheless, any further development or adjudication of this matter should take into account this paperless claims file.


REMAND

The Veteran has provided varying reports of his treatment for a back disability after service.  Nonetheless, VA has a duty to seek records of relevant treatment reported by the Veteran.  38 U.S.C.A. § 5103A(b)-(c) (West 2002).  In his September 2007 application to reopen his claim, he reported treatment for his back disability at the Dallas, Texas VA Medical Center in 1980.  Records of this treatment are not in the claims folder and the record does not document that they were requested.

At his Travel Board hearing the Veteran testified that he was treated at the "John Peterson Hospital" (which he also referred to as the "John Peterson VA Hospital") for his back disability in 1979.  This is an apparent reference to the John Peters Hospital in Fort Worth, Texas.  The Veteran's testimony indicates that the records of this treatment no longer existed, but in light of his apparent confusion as to the name of the facility and VA's duties under 38 C.F.R. § 3.159(e) (2012), further development is warranted.

The Veteran also testified that he was receiving Social Security Administration disability benefits on the basis of his back disability.  VA has a duty to obtain records of the SSA decision and underlying records considered in that decision.  Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

The Veteran also asserts that he received inpatient mental health treatment while assigned to Ft. Hood, TX.  The Board notes that, historically, inpatient or clinical records of treatment were not necessarily filed with the service treatment records.  The Board notes no documentation in the claims file that the RO made a specific request for any inpatient service treatment records related to the Veteran.

The Board also notes the Veteran received a general discharge under honorable conditions; and the Veteran's testimony suggests he was administratively discharge before the expiration of his term of service.  His complete service personnel records may contain information relevant to the mental disorder claim.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

VA treatment records show current treatment for, and assessments of, a psychiatric disability.  The Veteran testified to the onset of symptoms in service and that they had been ongoing.  The current assessments indicate a possible psychosis.  If a psychosis is identified in service and at any time thereafter, service connection will be conceded.  This evidence crosses the low threshold to trigger VA's duty to provide an examination.  An examination is needed to determine whether the Veteran has a current psychiatric disability related to service.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain all of the Veteran's service personnel records (including those pertaining to the circumstances of his discharge from service).

2.  The AMC/RO should obtain any of the Veteran's clinical or inpatient mental health treatment records at Ft. Hood, Texas, for the period 1978 to 1979.  

3.  The AMC/RO should obtain from SSA records of any decisions and underlying records considered in those decisions with regard to the Veteran's application for disability benefits.

4.  The AMC/RO should ask the Veteran to complete an authorization for VA to obtain records of his treatment at the John Peter Smith Hospital for a back disability in 1979.

5.  The AMC/RO should obtain records of the Veteran's treatment at the Dallas, Texas VAMC for a back disability in 1980.

6.  Efforts to obtain records in the custody of a Federal entity must continue until they are obtained; or it is reasonably certain that they do not exist or that further efforts would be futile.

7.  The AMC/RO should advise the Veteran of any requested records that cannot be obtained; of the efforts made to obtain the records; and of any further actions that will be taken with regard to his claims.

8.  After the above is complete, the Veteran should be afforded a VA examination to determine whether any current psychiatric disability is related to service.

The examiner should review the claims folder, including any relevant records in Virtual VA.

The examiner should answer the following questions:

Did the Veteran have a psychosis in service?

Did the Veteran have any other acquired psychiatric disability in service?

Has a psychosis been demonstrated at any time since November 2009?

Did any current psychiatric disability have its onset in service?

Is any current psychiatric disability otherwise the result of a disease or injury in service (including an in-service stressor)?

The examiner should provide reasons for these opinions that take into account the Veteran's reports.

If the examiner provides an opinion that is contrary to the Veteran's reports, the examiner should provide reasons for doing so.  The absence of supporting evidence is not sufficient reason, by itself, for rejecting the Veteran's reports.

If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so; and state whether there is additional evidence that would permit the needed opinion to be provided.

9.  The AMC/RO must review the record to ensure that the foregoing development actions, as well as any other development that may be in order, have been conducted and completed in full.

4.  If the decision remains in any way adverse to the Veteran, issue a Supplemental SOC (SSOC).

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




